I concur. I wish to say, however, that if it were not necessary to reverse the judgment on other grounds I would not agree that instruction No. 2 was prejudicial so as to require a reversal. Certainly, after all the evidence it was sufficiently manifest to the jury that plaintiff had to take his water from the "Chadwick Box." In light of this uncontroverted evidence, the phrase "to distribute to each stockholder," I think would have been necessarily interpreted as meaning "keep in the ditch for each stockholder." But since the judgment must be reversed for other reasons, I think it advisable to suggest making the language more accurate.